WHATLEY, Judge.
Walter Revear, III, appeals an order of revocation of probation. We affirm the trial court’s finding that Revear was in violation of his probation. However, we remand the case because the record reflects a discrepancy between the trial court’s oral findings and the written order of revocation. At the hearing on the violation, the trial court found Revear in violation of only condition four. However, the order of revocation of probation incorrectly states that Revear was found in violation of conditions four and eight. See Baldasare v. State, 363 So.2d 612 (Fla. 2d DCA 1978) (remanding order of revocation of probation where there was a discrepancy between trial court’s oral findings and the written revocation order). Therefore, we remand this cause for the purpose of striking that portion of the order of revocation *576of probation stating that Revear was found in violation of condition eight. The order is otherwise affirmed.
Revear need not be present for the correction.
SALCINES, and COVINGTON, JJ„ Concur.